DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 9/29/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baker (US Patent 1690440 A).
Regarding claim 1, Baker teaches a system (improved fishing apparatus A; Fig. 1) comprising: a fish crowding device (wing portions 15 & 16; Fig. 1) configured to crowd fish within a zone of a waterway (see Fig. 1, wherein wing portions 15-16 are configured to crowd fish within a zone (as designated by the area occupied by and between wing portions 15-16) of a waterway); and a conveyor (elevator E, including conveyor belt 42; Fig. 1; Page 2, para 5) with a portion of the conveyor located below a waterline of the waterway and a second portion of the conveyor located above the waterline (see Fig. 2, wherein elevator E and conveyor belt 42 are under the waterline towards the lower end thereof and above the waterline at the upper end thereof) such that fish that have been crowded within the zone (area occupied by and between wing portions 15-16) reach the conveyor (elevator E, including conveyor belt 42) and are lifted out of the water by the conveyor (Page 3, lines 106-114).
Regarding claim 2, Baker teaches the limitations of claim 1, as above, and further teaches comprising at least one physical guide (see Fig. 1, wherein the walls of a portion of trap 20 nearest the elevator E is a physical guide) for guiding fish that have been crowded within the zone to increase a likelihood that a fish crowded within the zone reaches the conveyor (Page 2, lines 20-29).
Regarding claim 5, Baker teaches the limitations of claim 1, as above, and teaches further comprising a fish stunning device (alternating positive and negative electrodes 50 and 51 provides a flow of current which guides fish; Fig. 1; Page 2, para 4) in the zone (area occupied by and between wing portions 15-16) configured to sun fish in the zone (Page 2, para 4). 
Regarding claim 22, Baker teaches the limitations of claim 5, as above, and teaches further comprising at least one physical guide (side and bottom walls of trap 20; Fig. 11) for guiding fish that have been stunned (by electrodes 50 and 51) in the zone (area occupied by and  between wing portions 15-16) to increase a likelihood that a stunned fish drifts onto the conveyor (elevator E and conveyor belt 42).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claims 1,  2, 5 and 22 above, and further in view of Prince (US Patent 1157639 A).
Regarding claim 3, Baker teaches the limitations of claim 1, as above, and further teaches comprising a fish holding area (the interior space of trap 20; Fig. 2) but does not teach a gate.
Prince teaches a fish crowding device and elevator (Page 1, lines 15-24), comprising a fish holding area (fish compartment 2; Fig. 1) having a gate (gate 6; Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a gate, as taught by Prince, to the entrance of the fish holding area (interior space of trap 20) of Baker, since a gate would prevent the exit of fish from the area, as recognized by Prince (Page 2, lines 33-35).
Regarding claim 4, Baker as modified by Prince teaches the limitations of claim 3, as above, and further teaches wherein the fish holding area (Baker - interior space of trap 20) is upstream of the zone (Baker – the area occupied by wing portions 15-16 is upstream of trap 20 when the system is oriented in the waterway such that the wing portion 15-16 are upstream since the device is attached to a boat D and a boat has the ability to move in various directions/positions while the water; Figs. 1 and 2).
Regarding claim 6, Baker as modified by Prince teaches the limitations of claim 3, as above, and further teaches wherein the gate (Prince – gate 6) is configured to be closed to prevent fish from exiting (Prince - Page 2, lines 33-35) the fish holding area (Baker – interior space of trap 20) when the crowding device is activated (Baker – see Fig. 1, wherein wing portions 15 and 16 are activated/open/in use).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Prince as applied to claims 3, 4 and 6 above, and further in view of Doberenz (US PGPUB 20190289836).
Regarding claim 7, Baker as modified by Prince teaches the limitations of claim 6, as above, and further teaches wherein the conveyor (Baker - elevator E, including conveyor belt 42; Fig. 1; Page 2, para 5)  is configured to convey fish after a stunning device (Baker - alternating positive and negative electrodes 50 and 51 provides a flow of current; Fig. 1; Page 2, para 4) has stunned fish in the zone (Baker - the area occupied by wing portions 15-16) but does not teach the conveyor is configured to not convey fish while the fish crowding device is activated.
Doberenz teaches a system for capturing fish from a waterway (para [0002]), wherein the conveyor (conveyor 54; Fig. 1) is configured to not convey fish (conveyor 54 can be stopped; para [0495]) while the fish crowding device is activated (conveying mechanism 43; Fig. 3; paras [0187-0189] and [0485]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a conveyor which is independently actuated and is configured not to convey fish, as taught by Doberenz, to the device of Baker, as modified, since this allows a user to control when the fish are transported through the device, as recognized by Doberenz (para [0495]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of fish collection and/or transport devices which share similar physical limitations to those in the current application. Prior art of note McLain (US Patent 2913846) teaches a fish crowding device (electrode arrays 1 and 8) and a conveyor (fish ladder; Col. 2, line 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643